Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 04/15/2022:
Claims 1-21 have been examined.
Claims 1, 3-5, 8, 10-12, 15 and 17-19 have been amended by Applicant.
Claims 1-21 have been allowed.

Response to amendment
Claim Objections
1.	Applicant’s amendments have overcome the claim 18 objections to from the previous Office Action.

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-21 from the previous Office Action.

Claim Rejections - 35 USC§ 101
1.	Applicant’s amendments have overcome the 101 rejections to claims 1, 8 and 15 from the previous Office Action.
	
Double Patenting
1.	Applicant’s amendments have overcome the double patenting rejections to claims 17-18 from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is CHRAIM (CN 108885105A) taken either individually or in combination with other prior art of Sarukkai (US 20190259182A1) and Puttagunta (US 20160221592A1), who describe provided by locating and semantic mapping system and method of vehicle recognition, position that refers to the vehicle voxel signature obtained from machine vision system by hashing of the weighted voxel data load calculated by the calculation, and signature with the signature location table of the comparison of the cache data previously known tissue signature and associated geospatial position; signature location table by the proxy cluster while traversing the environment computing signature and the calculated signature and associated geographical space position report to the central server to be formed; once the vehicle is positioned, semantic mapping; vehicle cluster characterization encountered while traversing local environment of the asset; asset characterization result that can be compared with local cache of known assets in the semantic map that can report of missing and note the difference between observed asset and asset characterization result map with local cache to the central server.
In performing additional search in response to amended claims, the examiner was able to find the closest prior art of record, which is Nikic (US 9245170B1) taken either individually or in combination with other prior art of Demir (US 11035933B2), Xiao (US 20200026281A), Shimizu (US 10098014B1) and Shimizu (US 9723473B2),  who describe an image processing system comprising a data repository and an image processor; the data repository configured to store image data; the image processor configured to place the image data into a three-dimensional mesh; the image processor further configured to identify vectors of the image data in the three-dimensional mesh; the image processor further configured to identify a number of clusters in the vectors of the image data in the three-dimensional mesh.

In regards to claims 1-21, CHRAIM (CN 108885105A) and Nikic (US 9245170B1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
determining a measure of constrainedness for the vehicle pose, the measure of constrainedness representing a confidence for performing localization for the vehicle pose and being based on a presence of 3D structures surrounding the vehicle pose, the measure of constrainedness indicating an increased confidence when the presence of 3D structures is higher as compared to when the presence of 3D structures is lower.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662